DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Pending: 
1, 2, 4-8, 10, 12
Withdrawn: 
NONE
Rejected:
1, 2, 4-8, 10, 12
Amended: 
10
New: 
-
Independent:
1, 12


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-134212A (JP’212).
JP’212 teaches an Al-Mg-Si alloy wire consisting of 0.2-1.0% Si, -0.6% Fe, 0.2-1.0% Mg (abstract), and optionally -0.1% Ti +V [0014], optionally -0.1% Mn -0.2% Cu [0013], -0.2% total Ni+Cr+B [0014], which overlaps the claimed ranges of Mg, Si, Fe, and “at least one selected from” Cu, Mn, Ni, Cr, V. JP’212 does not teach the presence of any elements clearly excluded by the instant “consisting of” transitional phrase, combined with “balance containing Al and inevitable impurities”. 
JP’212 does not specify the formation of “fibriform metallographic structure”, the average size of a crystal grain perpendicular to a longitudinal direction, or the hardness of the prior art material. However, JP’212 teaches a substantially similar process of forming said Al-Mg-Si alloy, with a high degree of working (deforming a wire with a diameter 9.5mm to diameter 0.14-0.5 mm ; which is equivalent to a working ratio of 5.89-8.43). 
                
                    η
                    =
                    l
                    n
                    
                        
                            a
                            r
                            e
                            a
                             
                            i
                            n
                            i
                            t
                            i
                            a
                            l
                        
                        
                            a
                            r
                            e
                            a
                             
                            f
                            i
                            n
                            a
                            l
                        
                    
                    =
                    
                        
                            ln
                        
                        ⁡
                        
                            
                                
                                    π
                                    *
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            9.5
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    π
                                    *
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            0.14
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                    l
                    n
                    
                        
                            
                                
                                    4.75
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    0.07
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    8.43
                
            
                
                    η
                    =
                    l
                    n
                    
                        
                            a
                            r
                            e
                            a
                             
                            i
                            n
                            i
                            t
                            i
                            a
                            l
                        
                        
                            a
                            r
                            e
                            a
                             
                            f
                            i
                            n
                            a
                            l
                        
                    
                    =
                    
                        
                            ln
                        
                        ⁡
                        
                            
                                
                                    π
                                    *
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            9.5
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    π
                                    *
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            0.50
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                    l
                    n
                    
                        
                            
                                
                                    4.75
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    0.25
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    5.89
                
            

Because JP’212 teaches an overlapping alloy subjected to a high degree of working (which the instant specification relates is critical to achieving the claimed microstructure, see specification at [0050], [0062-0063]), then substantially the same microstructure and mechanical properties are expected to be present in the prior art material, as for the instant invention (such as fibrous structure, grain size, hardness).  Therefore it is held that JP’212 has created a prima facie case of obviousness of the presently claimed invention.

Claim 1, 2, 4-8, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2015/0235729).
Concerning claims 1 and 12, Yoshida teaches an Al-Mg-Si alloy wire consisting of 0.1-1% Si, 0.1-1.4% Fe, 0.1-1% Mg , 0.1-1.4% Fe, 0-1% Cu,0-0.50% Ni (abstract) which overlaps the claimed ranges of Mg, Si, Fe, and “at least one selected from” Cu, Ni, etc. Additionally, Yoshida teaches examples with: 0.50% Mg, 0.50% Si, 0.20% Fe, 0.05% Mn, 0.10% Ni, 0.010% Ti, 0.005% B (see Table 1, ex, 1-14), which falls within the presently claimed alloying ranges (wherein Ti and B are inevitable impurities, see [0041] of the instant specification). Yoshida does not teach the presence of any elements excluded by the instant “consisting of” transitional phrase, combined with “balance containing Al and inevitable impurities”. 
Concerning claim 1’s limitation of an aluminum alloy wire rod with a certain diameter, Yoshida teaches the final diameter of the Al-Mg-Si alloy wire is 0.1-0.5mm for fine wire [0047], wherein 0.1 mm touches the boundary of the claimed maximum and therefore meets the instant limitation.
Yoshida does not specify the formation of “fibriform metallographic structure”, the average size of a crystal grain perpendicular to a longitudinal direction (claim 1, 12), the aspect ratio (cl. 2), the hardness (claim 1, 12), TS (claim 10). However, Yoshida teaches a substantially similar process of forming said Al-Mg-Si alloy, with a high degree of working (deforming a wire with a diameter 9.5 mm to diameter 0.3 mm, see Yoshida at examples 1 & 2, which is equivalent to a working ratio of 6.9; deforming a wire with a diameter 9.5 mm to diameter 0.1 mm is equivalent to a working ratio of 9.1):
                
                    η
                    =
                    l
                    n
                    
                        
                            a
                            r
                            e
                            a
                             
                            i
                            n
                            i
                            t
                            i
                            a
                            l
                        
                        
                            a
                            r
                            e
                            a
                             
                            f
                            i
                            n
                            a
                            l
                        
                    
                    =
                    
                        
                            ln
                        
                        ⁡
                        
                            
                                
                                    π
                                    *
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            9.5
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    π
                                    *
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            0.3
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                    l
                    n
                    
                        
                            
                                
                                    4.75
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    0.15
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    6.9
                
            
                
                    η
                    =
                    l
                    n
                    
                        
                            a
                            r
                            e
                            a
                             
                            i
                            n
                            i
                            t
                            i
                            a
                            l
                        
                        
                            a
                            r
                            e
                            a
                             
                            f
                            i
                            n
                            a
                            l
                        
                    
                    =
                    
                        
                            ln
                        
                        ⁡
                        
                            
                                
                                    π
                                    *
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            9.5
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    π
                                    *
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            0.1
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                    l
                    n
                    
                        
                            
                                
                                    4.75
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    0.05
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    9.1
                
            
Because Yoshida teaches an overlapping alloy subjected to a high degree of working (which the instant specification relates is critical to achieving the claimed microstructure), then substantially the same microstructure and mechanical properties are expected to be present in the prior art material, as for the instant invention (such as fibrous structure, grain size, grain aspect ratio, hardness, TS).  Therefore it is held that Yoshida has created a prima facie case of obviousness of the presently claimed invention.
Concerning claims 2 and 10, see above discussion of grain aspect ratio and TS.
Concerning claims 4-7, Yoshida teaches forming said Al-Mg-Si alloy into a wire used for electronic device conductors [0070], which meets the “ conductive member” limitation as recited in instant claim 4. Concerning claim 5, Yoshida teaches said aluminum alloy can be used as a battery cable [0070], which meets the claimed “battery member” limitation. Concerning claims 6 and 7, it would have been within the level of one of skill in the art, to have formed the Al-Mg-Si alloy of Yoshida into “a fastening component” (as described in the instant specification) or “a spring component” (as described in the instant specification), because Yoshida has good fatigue resistance and elongation [0015].
Concerning claim 8, Yoshida teaches said aluminum alloy is suitable to be used as a conductor of an electric wiring structure [0003], and therefore meets the instant “structural member” substantially as described in the instant specification.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as applied above, further in view of Couper (US 6,364,969).
Concerning claims 6-7, Yoshida does not mention forming said Al-Mg-Si alloy into a fastening component or a spring component. However, Couper teaches 6xxx series alloys are widely used in architectural/structural/electrical applications (column 1, line 12). It would have been obvious to one of ordinary skill in the art, given the disclosure of Couper, to have formed the 6xxx series alloy of Yoshida into structural components such as a fastening component, or spring, because Couper teaches substantially similar 6xxx alloys are useful for a variety of architectural/structural/electrical components.

Response to Amendment
In the response filed 6/17/22 applicant amended claim 10, and submitted various arguments traversing the rejections of record. No new matter has been added.
Applicant’s argument that the claimed properties (fibriform metallographic structure, average crystal grain size, HV, tensile strength, aspect ratio) would not be expected for the prior art of JP’212, because JP’212 teaches a step of aging precipitation (arguments p 5, etc.), which would preclude high degree of working (see arguments p 10), has not been found persuasive. Evidence that the claimed properties are not expected for the closest prior art of JP’212 was given in the declaration filed 3/19/21, as well as discussed throughout applicant’s arguments in particular at pages 6-10. 
In said declaration filed 3/19/21, declarant (who appears to be a co-author of primary reference JP’212) does not specify which heat treatment JP’212 actually uses, but relates the fact that because prior art US 2013/0264155 (referred to in applicant’s arguments as “Doc 1”) uses aging precipitation heat treatment to increase conductivity, “one of ordinary skill in the art would understand that aging precipitation heat treatment at around 200°C is performed as the heat treatment in JP’212” (declaration p 2). However, the aging precipitation heat treatment of Doc 1 takes place AFTER final cold reduction occurs, compared to the heat treatment of JP’212 which occurs BEFORE final diameter is reached (“suitably on the way” see JP’212 at [0015]). In other words, the timing of the heat treatment of JP’212 and the aging precipitation heat treatment of Doc 1 are different. Further, Doc 1 teaches the importance of a step of solution treatment prior to aging precipitation heat treatment [0066-0068], whereas JP’212 does not teach a step of solution treatment. The heat treatment of JP’212 is clearly not consistent with aging precipitation heat treatment of Doc 1.
Applicant’s argument that there is no inconsistency with the heat treatment of JP’212 and the aging precipitation heat treatment of Doc 1 (arguments p 7-8), and that Doc 1 shows that conductivity has a tendency to increase by aging (and therefore must occur for JP’212) has not been found persuasive. JP’212 teaches “wire drawing, adding heat treatment suitably on the way” [0015]. Doc 1 teaches solution treatment, prior to aging (see arguments p 7). JP’212 does not identify the heat treatment as “aging” or “aging precipitation heat treatment” or the like, does not teach a step of solution treatment before said aging precipitation heat treatment AND the timing of the heat treatments of JP’212 and Doc 1 are different. The heat treatment of JP’212 is clearly not consistent with aging precipitation heat treatment of Doc 1. Applicant has failed to show JP’212 implies aging precipitation heat treatment.
Applicant’s argument that the claimed properties are not expected in view of the prior art, because “conducting an aging heat treatment in order to achieve high conductivity is common general knowledge of a person skilled in the art” (arguments p 10) has not been found persuasive. JP’212 does not clearly disclose this, nor is there a clear trend seen from Doc 1 (discussed above), JPS 45-11615B (referred to as “Doc 2”), or JPS 53-76114A1 (referred to as “Doc 3”), as discussed below. 
Concerning Applicant’s argument that because Doc 2 teaches intermediate heat treating at 140-250C° 10-60 minutes (arguments p 8), then a high conductivity of 54% IACS is achieved by aging treatment (arguments p 8), has not been found persuasive. Applicant is inconsistent with heat treatment terminology. “Intermediate heat treatment” is not identical to “aging heat treatment” (for instance, Doc 1 refers to both intermediate heat treatment as well as aging heat treatments, which have different purposes/effects--see instant specification at [0055] for description of aging heat treatment). Doc 2 does not teach aging precipitation heat treatment is essential to achieving a high conductivity (Doc 2 teaches intermediate heat treating during cold reduction, and does not refer to aging precipitation heat treatment at all).
Applicant’s argument that because Doc 3 teaches cold working with a working ratio ≥60%, primary heat treatment (120-180°C) to precipitate Mg2Si in the matrix, cold working with a working ratio of ≥15%, secondary heat treatment (130-240°C) to further precipitate Mg2Si in the matrix obtained a high conductivity wire (arguments p 9), then JP’212 must likewise have obtained his high conductivity wire by similar heat treatment, has not been found persuasive. Doc 1, Doc 2, and Doc 3 all achieve their Al-Mg-Si wires with high conductivities by different heat treatments (Doc 1 performs intermediate annealing, final cold working, and then aging treatment after final reduction; Doc 2 performs intermediate heat treatment (alone); Doc 3 performs a 2-step heat treatment intended to precipitate Mg2Si both during and after cold working). No trend is clearly seen in Doc 1, Doc 2, and Doc 3; all contain different paths to obtaining high conductivity wires.  Applicant has not shown that JP’212 MUST have performed an aging precipitation heat treatment at around 200°C in order to achieve the conductivity values in the disclosure of JP’212.
Further, Doc 2 is the most analogous to JP’212, as the heat treatment of both Doc 2 and JP’212 is during cold working. This type of heat treatment is identified by Doc 2 as “intermediate heat treatment” and is taught by Doc 2 to be designed to eliminate solution treatment and tempering treatment (Doc 2, translation p 5, lines 18-19). Further, Doc 2 is evidence that the prior art does not require aging/tempering treatment in order to obtain high conductivity.
Applicant’s argument that the instant invention is allowable because Yoshida does not teach or suggest fibrous crystals, nor does Yoshida teach a degree of working of 4 or more without aging heat treatment (arguments p 11) has not been found persuasive. Yoshida does not perform a step of aging during cold drawing (wherein the absence of an aging precipitation heat treatment step during cold drawing is critical to the instant invention, see [0045, 0058]). As set forth above, “intermediate annealing” and “aging” (also called “aging precipitation heat treatment” or “tempering”) are distinct heat treatments, and not equivalent. Yoshida does not teach an aging precipitation heat treatment occurs during cold working. Because Yoshida teaches an overlapping alloy subjected to a high degree of working (which the instant specification relates is critical to achieving the claimed microstructure), then substantially the same microstructure and mechanical properties are reasonably expected to be present in the prior art material, as for the instant invention (such as fibrous structure, grain size, grain aspect ratio, hardness, TS).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/GEORGE WYSZOMIERSKI/                                                                                                          Primary Examiner, Art Unit 1733                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        10/3/22